Name: Commission Regulation (EEC) No 1039/91 of 25 April 1991 authorizing Germany to maintain special measures for the disposal of skimmed milk
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  political geography
 Date Published: nan

 No L 106/30 Official Journal of the European Communities 26 . 4 . 91 COMMISSION REGULATION (EEC) No 1039/91 of 25 April 1991 authorizing Germany to maintain special measures for the disposal of skimmed milk milk originating in the former German Democratic Republic and intended for feeding to animals other than young calves . 2. The German authorities shall ensure :  that the skimmed milk is used by breeding or fattening establishments located within the territory of the former German Democratic Republic,  that the delivery price to such establishments is not less than ECU 1,30 per 100 kilograms of skimmed milk. 3 . The measures referred to in paragraph 1 shall be financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) up to the amount set out in Article 1 of Commission Regulation (EEC) No 1634/85 (5). 4. Germany shall notify the Commission :  forthwith , of the control measures adopted for the application of this Regulation,  by the 20th day of each month at the latest in respect of the month preceding that of notification, of the quantities of skimmed milk for which aid has been applied for under this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of German unification ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 3641 /90 (3), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3634/90 (4) authorizes Germany to maintain special measures for the disposal of skimmed milk and skimmed-milk powder until 28 February 1991 ; whereas the difficulties of adapta ­ tion justifying those measures remain ; whereas the appli ­ cation of those measures should be extended in respect, however, of liquid skimmed milk only, in view of the resumption of buying in of skimmed-milk powder since 1 March ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Germany is hereby authorized until 31 August 1991 to maintain special measures for the disposal of liquid skimmed milk produced within the territory of and from Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 353, 17 . 12. 1990 , p. 23 . (2) OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 362, 27 . 12. 1990, p. 5. 0 OJ No L 355, 18 . 12. 1990 , p . 12. 0 OJ No L 158 , 18 . 6 . 1985, p. 7.